Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22,31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 22, there is no support for the microcontroller comprising the data store for storing dilution ratio.   The microcontroller only converts sensor data to digital (Para 30), and is not disclosed as providing the storage component.  There is no support that the originally filed controller 12 (of controller of claim 22 (original) is the microprocessor.  The are no examples of such, none in reference, and no suggestion of where one of ordinary skill may turn to recognize that a controller have a storage unit is a microcontroller have the same storage unit. 
As to claim 31, this claim employs “one” (line 3) flow meter to measure flow “to the” (line 3) dispensing system, and then connects the same “one” (line 5) flow meter to the “output” (line 5) of the dispensing system; however, the specification and/or drawings of the parent do not support repositioning one flow meter in such a fashion. There is no example in the parent, or suggestion as to such relocating in the parent, no suggestion of such in the art of record. This is a mechanical application, so the level of predictability of how connected elements will work together is high, requiring no significant/meaningful experimentation.  



As to claim 21, does “said connection” (line 3) relate back to one of the plurality of “quick-connectors” (line 3) or both of the “connectors” (line 3)?  As the term “connection” (line 3) is singular, it suggests that one of the connectors is in-line to both the “input” (line 4) and “output” (line 4) of the same dispenser, but such in not consistent with the specification/disclosure.  How does “said connection” relate to the “connectors”? 
	As to claim 21, “a liquid input selected from the at least one liquid input” (italics added, lines 4-5 from last) is confusing, as it’s not clear how one “liquid input” (line 5 from last) is “selected” from “one” (line 4 from last).  
As to claim 21, “a liquid output selected from the at least one liquid output” (italics added, lines 3-4 from last) is confusing, as it’s not clear how one “a liquid output” (line 4 from last) is “selected” from “one” (line 3 from last).  
As to claim 21, the last 2 lines call for “data output” (line 2 from last) for both the “liquid input and liquid output” (last line), but lines 3-5 use of the “or” (line 4 from last) introduce data for only one of the “liquid input” (line 5 from last) and “liquid output” (line 4 from last).  This is not consistent.  Consider that the last 2 lines are not consistent with the “or” (line 4 from last).  In effect, “each data output” (last line) is not consistent the one “a data output” (line 5 from last).  (There is no “each” when the claim introduces just one)
As to claim 30, what exact structure does the “means for dampening in-line pressure pulses” correspond to in the written specification and/or drawings? Such is necessary to grasp the claimed structure, and grasp all equivalents thereof.
one of the at least one” (italics added, line 5) is troubling, as the “at least” portion introduces more than one (i.e. a plurality) where no plurality seems to exist.  Is the “one” (line 5) flowmeter of line 5 the “one” (line 3) flow meter of line 3?  How many flow meters is this claim limited to at a minimum?  Is the method limited to “one” flow meter?
As to claim 32, “another one of the at least one” is confusing because “one” (second occurrence, line 2) cannot include 2.
As to claim 33, how many meters at minimum are in this method.  There may be 4 (i.e. total of “first, a second, and a third” in addition to the “another” (claim 32); but maybe Applicant intends there to be a total of at 3 (i.e. the “first”, “second” and ”third” meters), with the “another” (claim 32) being one of those 3.  Employing this “at least one” terminology in this matter is provides for the indefiniteness.
As to claim 34, at a minimum how many meters are in this claim?  (It will be either 4 or 5, depending upon how many are finally determined to be in claim 33)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 
/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861